Citation Nr: 0730485	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
PTSD.  

By a rating decision dated in August 2005, the RO denied 
entitlement to service connection for depression.  Notice of 
the determination and his appellate rights were issued in 
October 2005.  No appeal was taken from that determination, 
and as such, it is not for appellate consideration by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated and received in July 2002, the veteran 
advised the VA that he had been awarded Social Security 
Administration (SSA) disability benefits, effective from June 
1, 2001.  The record does not reflect that a copy of the SSA 
disability determination, or clinical records considered in 
making such determination, have been associated with the 
claims folder.  Such may be useful prior to appellate 
consideration of the issue on appeal.

In accordance with 38 C.F.R. § 20.704(c), requests for a 
change in a hearing date may be made at any time up to two 
weeks prior to the scheduled date of the hearing if good 
cause is shown.  Examples of good cause include, but are not 
limited to illness of the appellant, difficulty in obtaining 
necessary records and unavailability or a necessary witness.  
See 38 C.F.R. § 20.704(c) (2006).  If good cause is shown, 
the hearing will be rescheduled or the next available hearing 
date after the appellant or his or her representative gives 
notice that the contingency which gave rise to the request 
for postponement has been removed.  Id.

The appellant entered a substantive appeal, VA Form 9, dated 
September 2005, indicating that he wanted to have a Board 
hearing at a local VA office before a member, or members of 
the Board.  He requested that the hearing be held either 
before December 2005 or after April 2006, indicating that due 
to his health he would be staying with his nephew in Florida 
during that time.  Accordingly, the RO scheduled a Travel 
Board hearing for September 2006.  

The veteran submitted a timely notice in August 2006 
indicating that he would not be able to attend the September 
2006 hearing due to health problems.  See 38 C.F.R. § 
20.704(c) (2006).  The veteran was informed that there could 
be a considerable wait for another hearing.  The RO 
subsequently scheduled the veteran for an April 2007 Travel 
Board hearing.  In February 2007, the veteran contacted the 
RO and made a timely request to have his hearing rescheduled; 
he expected to undergo surgery and would be rehabilitating at 
the time of the hearing.  

Thereafter, the RO apparently contacted the veteran's 
representative about scheduling the veteran for the next 
available travel Board hearing in August 2007 or September 
2007.  In a May 2007 response, the veteran's representative 
indicated that the veteran was out of state at that time and 
would not be able to be in St. Louis for any travel Board 
hearing scheduled for August 2007 or September 2007.  The 
veteran requested that a Travel Board hearing be scheduled 
after September 2007.  In August 2007, the veteran's 
representative clarified that the veteran was out of state 
seeking treatment for PTSD, and that he still desired a 
Travel Board or video conference hearing before the Board at 
the local RO.

The veteran has submitted timely requests for a change in a 
hearing date and has shown good cause.  There is no 
indication that the veteran has withdrawn his hearing request 
pursuant to 38 C.F.R. § 20.704(b) and (e).  As such, the 
Board finds that the appellant must be scheduled for a Board 
hearing at the local RO, and notified of the time and place 
of the scheduled hearing. 

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED to the RO for the following action: 

1.  Contact the Social Security 
Administration and request a copy of the 
determination that awarded the veteran 
disability benefits, effective from June 
1, 2001, as well as a copy of all medical 
records considered in making that 
determination.  All records received must 
be associated with the claims folder.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

3.  After completion of the above action, 
if the benefit sought has not been 
granted, schedule the appellant for a 
Travel Board hearing, or video conference 
hearing, whichever may feasibly be 
scheduled the earliest, at the local RO, 
unless otherwise indicated by the 
veteran.  The RO should send notice of 
the scheduled hearing to the appellant, 
and his representative, and a copy of the 
notice should be associated with the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).


 
